Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because there are no corresponding slots in the door panel 16 for the fasteners labeled below.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

    PNG
    media_image1.png
    710
    928
    media_image1.png
    Greyscale


Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it fails to describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.  Note that the abstract fails to mention the movable sleeve.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: it appears that “228” on line 4 of paragraph 70 should be changed to --328-- to avoid confusion.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 9, 14 and 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Recitations such as “for movement with the U-shaped cover” on lines 16-17 of claim 1 render the claims indefinite because it is unclear how the cam can move with the U-shaped cover when the cam moves relative to the U-shaped cover.  Also see lines 1-2 of claim 9 which suffers from the same informality.  Recitations such as “is couple to the cover” on line 2 of claim 14 render the claims indefinite because they are grammatically incorrect.  Recitations such as “the door” on line 7 of claim 15 render the claims indefinite because they lack antecedent basis.  Recitations such as “moving the sleeve” on line 1 of claim 16 render the claims indefinite because it is unclear whether or not the applicant is referring to the moving the sleeve step set forth above.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1, 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spoelstra et al. (US 10767404) in view of Jean (US 4971369) and Elizalde Salegu (US 10590684).  Spoelstra et al. discloses a nacelle assembly (not shown, but see lines 38-39 of column 4) for use with a gas turbine engine, the nacelle assembly comprising 
a nacelle wall 102 configured to be arranged at least partway around the gas turbine engine, the nacelle wall formed to define an opening 104 that extends through the nacelle wall, 
a door panel 106 coupled with the nacelle wall and configured to move relative to the nacelle wall between an opened position in which at least a portion of the door panel is spaced apart from the nacelle wall to allow access to the opening and a closed position in which the door panel is positioned in the opening to block access to the opening (claim 1);
wherein the door panel includes a body and a hinge 10 coupled with the body and with the nacelle wall (claim 6).
Spoelstra et al. is silent concerning a gap, a movable sleeve and a cover.
However, Jean discloses a door panel 1 and a wall 3 define a gap (not numbered, but shown in figure 2) between a perimeter edge of the door panel 1 and the wall 3 when the door panel is in the closed position, and 
a sleeve 9-12 arranged around the door panel and configured to move relative to the door panel toward and away from the wall to adjust a size of the gap, and a cam 30 coupled with the sleeve for movement with the sleeve, and the cam configured to rotate and engage the door panel to urge the sleeve toward the wall to reduce a size of the gap (claim 1);

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Spoelstra et al. with a movable sleeve and cam apparatus, as taught by Jean, to provide a better seal between the door panel and the nacelle wall and to more securely hold the door panel in the closed position.
Additionally, Elizalde Salegui discloses a sleeve 3 including a U-shaped cover 103 as shown in figures 5a and 5b.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Spoelstra et al., as modified above, with U-shaped cover, as taught by Elizalde Salegui, to form a better seal between the door panel and the nacelle wall.
	With respect to claim 5, the cam 19, 30 would be located within the U-shaped cover as taught by Elizalde Salegui.

Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spoelstra et al. in view of Jean and Elizalde Salegu as applied to claims 1, 5 and 6 above, and further in view of Bunyard et al. (US 10240390).  Bunyard et al. discloses a door panel 30 formed to include a slot 102 that extends through the door panel and a sleeve 100 further includes a fastener 104 that extends through a U-shaped cover 100 and the slot 102 such that the fastener is configured to move in the slot in response to movement of the U-shaped cover 100 relative to the door panel (claim 2).  Bunyard et .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Spoelstra et al., as modified above, with a slot and fastener, as taught by Bunyard et al., to more accurately control the movement of the sleeve of Spoelstra et al. and to provide Spoelstra et al., as modified above, with a seal, as taught by Bunyard et al., to provide a more effective seal between the cover and the wall.
Claims 7-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spoelstra et al. (US 10767404) in view of Jean (US 4971369).  Spoelstra et al. discloses a nacelle assembly (not shown, but see lines 38-39 of column 4) for use with a gas turbine engine, the nacelle assembly comprising a nacelle wall 102 formed to define an opening 104 that extends through the nacelle wall, a door panel 106 positioned in the opening (claim 7);
Spoelstra et al. is silent concerning a gap and a sleeve.
However, Jean discloses a wall 3 and a door panel 1, wherein the door panel 1 defines a gap (not numbered, but shown in figure 2) between a perimeter edge of the door panel 1 and the wall 3, and a sleeve 13 coupled with one of the wall and the door panel and configured to move relative to the wall or door panel toward and away from the other of the wall and door panel to adjust a size of the gap (claim 7);
wherein the sleeve includes a cover 9 and a cam 13 configured to rotate and urge the cover toward the other of the wall and door panel (claim 8);

wherein the cam is configured to engage the door panel and urge the cover toward the wall (claim 10);
wherein the door panel 1 is formed to include a cutout (not numbered, but shown in figure 1) that extends into the door panel and the cam 13 is located in the cutout (claim 11);
wherein the sleeve includes a cover 9 and a bias member 17 configured to urge the cover toward the other of the wall and the door panel (claim 12);
wherein the door panel 1 is formed to include a cutout (not numbered, but shown in figure 1) that extends into the door panel and the bias member 17 is located in the cutout (claim 13);
wherein the bias member 17 is coupled to the cover for movement therewith (claim 14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Spoelstra et al. with a cam and sleeve apparatus, as taught by Jean, to provide a better seal between the door panel and the nacelle wall and to more securely hold the door panel in the closed position.

Claims 15-17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spoelstra et al. in view of Jean as applied to claims 7-14 above.
	Although the Spoelstra et al., as modified above, is silent concerning the specific method steps set forth in claims 15-17 and 19, the use of the apparatus of Spoelstra et .

Claims 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spoelstra et al. in view of Jean as applied to claims 15-17 and 19 above, and further in view of Bunyard et al. (US 10240390).  Bunyard et al. discloses fasteners 104 extending through a sleeve 100 and a door panel 30 and the sleeve is fixed with the door panel for movement with the door panel using the fasteners and Bunyard et al. discloses that the sleeve includes a cover 100 and a seal 50 and the seal engages the other one of the wall and the door panel.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Spoelstra et al., as modified above, with the fasteners and seal, as taught by Bunyard et al., to more accurately control the movement of the sleeve as the sleeve moves between extended and retracted positions and to provide better sealing between the door panel and the wall.
Additionally, Spoelstra et al., as modified above, is silent concerning the specific method steps set forth in claims 18 and 20.  However, the use of the apparatus of Spoelstra et al., as modified above, would inherently lead to the method steps set forth in claims 18 and 20.

Allowable Subject Matter
4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY J STRIMBU whose telephone number is (571)272-6836.  The examiner can normally be reached on 8:00-4:30 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 571-272-7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/GREGORY J STRIMBU/Primary Examiner, Art Unit 3634